Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, filed 23 December 2020, with respect to the rejection(s) of claim(s) 1-5, 10-15, 17, 20-22 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. Applicant has amended the claims to include subject matter for two dependent claims which were not originally in one claim. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dilling and Gerber as presented below.
Claims 1-3, 6-8, 10-15, 18-22 and 26 are examined on their merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-15, 18-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dilling (US 6024692) in view of Gerber (US 2012/0273415).
Regarding claim 1, Gerber a control system for use in a perfusion system, the perfusion system having a pump (60) to circulate blood from a reservoir (70) via a main blood line (line coming from the fluid accumulator towards circuit, figure 1B) towards an outlet (outlet after sensors 57 and 58) of the main blood line, the control system configured to restrict the flow rate of blood in a venous line (51, col 14, lines 15-26) in which blood is permitted to flow from an inlet (portion before sensors 53, 53’ towards an outlet (outlet adjacent reservoir 70) of the venous line (col 12, lines 48-55, using the fluid flow resistance elements 55, 55’), wherein the control system comprises: a first flow sensor (53, 53’) configured to determine a first flow value indicative of the flow rate in the venous line (col 12, lines 28-35), a second flow sensor (57, 58, figure 1B) configured to determine a second flow value indicative of the flow rate in the main blood line(col 10, lines 65-68); a controller (figure 3) configured to process the first flow value (col 12, lines 39-44) and wherein: the controller is configured to modulate operation of the pump to maintain the throughput towards the outlet of the main blood line at a pre-determined flow rate (col 12, lines 25-38, lines 55-67), and the controller is configured to determine a difference between the second flow value and the pre-determined output flow rate, and to adjust pump parameters to reduce the difference (col 12, lines 25-38, lines 55-67).
Dilling does not disclose an adjustable restriction responsive to the controller, wherein the adjustable restriction is configured to reduce the flow rate in the venous line to maintain a flow rate that does not exceed a restriction threshold,
Gerber discloses a blood removal system in the same field of endeavor as the Applicant. Gerber teaches an adjustable restriction (120) responsive to the controller ([0047]), wherein the 
Gerber provides the adjustable restriction to further control flow through the treatment device ([0047], [0051]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Dilling with the adjustable restriction of Gerber in order to further control flow through the circuit since Dilling already controls flow using the fluid flow resistance elements 55, 55’, just not adjustable restrictions (col 12, lines 48-55).
Regarding claim 2, Dilling does not teach the system configured to determine if the first flow value exceeds the restriction threshold by a pre-determined margin, and configured to effect an adjustment of the adjustable restriction to maintain the flow rate below restriction threshold. 
Gerber further teaches the system configured to determine if the first flow value exceeds the restriction threshold by a pre-determined margin, and configured to effect an adjustment of the adjustable restriction to maintain the flow rate below restriction threshold ([0053]-the control adjusts system parameters including the restriction 120, [0054], [0059] the system adjusts the flow in response to the sensor to achieve desired flow rate if too high or too low).
Gerber provides the adjustable restriction to further control flow through the treatment device ([0047], [0051]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Dilling with the adjustable restriction of Gerber in order to further control flow through the circuit.
Regarding claim 3, Dilling does not discloses the restriction is a gradually actuatable occlusive device
Gerber further teaches the restriction is a gradually actuatable occlusive device ([0047], series of electronically controllable valves).
Gerber provides the adjustable restriction to further control flow through the treatment device ([0047], [0051]). It would have been obvious to a person of ordinary skill in the art at the 
Regarding claims 6-8, Dilling and Gerber do not disclose that the control system can allow the restriction threshold to be set independently from the pre-determined output flow rate, adjust the output flow rate relative to restriction threshold or set the predetermined output flow rate at a level of the restriction threshold. Dilling only discloses the control system can set output flow rate and adjust the flow rate (col 12, lines 24-44).
Gerber further discloses the parameters to be monitored during session can be changed as needed or desired ([0042], [0054], [0059]. The user can set the threshold and output flow rate as desired for optimal performance ([0007]).	Gerber allows the changing of the parameters to optimize performance ([0007]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the Dilling device with Gerber to set desired pre-determined parameters in order to optimize performance.
Regarding claims 10-12, Dilling discloses a fluid circulator with control system in the same field of endeavor as the Applicant. Dilling teaches retrieving CVP (col 7, lines 40-48), and adjusting the controller to achieve desirable outcomes (col 7, lines 30-48).
Dilling does not teach adjusting the restriction threshold in response to pressure value.
Gerber further teaches the adjustable restriction to maintain the flow rate below restriction threshold ([0053]-the control adjusts system parameters including the restriction 120, [0054], [0059] the system adjusts the flow in response to the sensor to achieve desired flow rate if too high or too low).
Gerber provides the adjustable restriction to further control flow through the treatment device ([0047], [0051]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Dilling with the adjustable restriction of Gerber in order to further control flow through the circuit.

Gerber further discloses the device and controller are used in conjunction with computer readable medium programmed with instructions to be carried out by processor ([0073]), the adjustable restriction to maintain the flow rate below restriction threshold ([0053]-the control adjusts system parameters including the restriction 120, [0054], [0059] the system adjusts the flow in response to the sensor to achieve desired flow rate if too high or too low).
Gerber provides the adjustable restriction to further control flow through the treatment device ([0047], [0051]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Dilling with the adjustable restriction of Gerber in order to further control flow through the circuit.
Regarding claim 14, Gerber a method for restricting the flor rate of blood in a perfusion system, the perfusion system having a pump (60) to circulate blood from a reservoir (70) via a main blood line (line coming from the fluid accumulator towards circuit, figure 1B) towards an outlet (outlet after sensors 57 and 58) of the main blood line, the methodbeing for restricting the flow rate of blood in a venous line (51, col 14, lines 15-26) in which blood is permitted to flow from an inlet (portion before sensors 53, 53’ towards an outlet (outlet adjacent reservoir 70) of the venous line (col 12, lines 48-55, using the fluid flow resistance elements 55, 55’), wherein the method comprises: determining by a first flow sensor (53, 53’) a first flow value indicative of the flow rate in the venous line (col 12, lines 28-35), determining by a second flow sensor, (57, 58, figure 1B) a second flow value indicative of the flow rate in the main blood line (col 10, lines 65-68); controlling operation of the pump to maintain the throughput towards the outlet of the main blood line at a pre-determined flow rate (col 12, lines 25-38, lines 55-67), and determining if there is output difference between the second flow value and the pre-determined output flow rate, and to adjust pump parameters to reduce the difference (col 12, lines 25-38, lines 55-67).

Gerber discloses a blood removal system in the same field of endeavor as the Applicant. Gerber teaches an adjustable restriction (120) responsive to the controller ([0047]), wherein the adjustable restriction is configured to reduce the flow rate in the blood line to maintain a flow rate that does not exceed a restriction threshold ([0047], [0051], [0053-0054], [0059]).
Gerber provides the adjustable restriction to further control flow through the treatment device ([0047], [0051]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Dilling with the adjustable restriction of Gerber in order to further control flow through the circuit since Dilling already controls flow using the fluid flow resistance elements 55, 55’, just not adjustable restrictions (col 12, lines 48-55).
Regarding claim 15, Dilling does not disclose the determining the first flow value exceeds restriction threshold by a pre-determined margin, adjusting the adjustable restriction to maintain the flow rate below the restriction threshold.
Gerber further discloses the system determining if the first flow value exceeds the restriction threshold by a pre-determined margin, and effecting an adjustment of the adjustable restriction to maintain the flow rate below restriction threshold ([0053]-the control adjusts system parameters including the restriction 120, [0054], [0059]- the system adjusts the flow in response to the sensor to achieve desired flow rate if too high or too low).
Gerber provides the adjustable restriction to further control flow through the treatment device ([0047], [0051]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Dilling with the adjustable restriction of Gerber in order to further control flow through the circuit since Dilling already controls flow using the fluid flow resistance elements 55, 55’, just not adjustable restrictions (col 12, lines 48-55).

Gerber further teaches the parameters to be monitored during session can be changed as needed or desired ([0042], [0054], [0059]. The user can set the threshold and output flow rate as desired for optimal performance ([0007]).	Gerber allows the changing of the parameters to optimize performance ([0007]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the Gerber device with desired pre-determined parameters in order to optimize performance.
Regarding claims 20-22, Dilling discloses retrieving CVP (col 7, lines 40-48), and adjusting the controller to achieve desirable outcomes (col 7, lines 30-48) including a feedback control for adjusting the variables such as pressure (col 12, lines 24-36, 45-65).
Regarding claim 26, Dilling discloses the second flow sensor is provided in the form of an arrangement deriving the second flow value from pump parameters or analyzing a condition of the pump (col 12, lines 43-57, feedback control would utilize the pump oxygenator signal as well as the sensor).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/